STANLEY, Commissioner.
Appellant was convicted of maliciously striking and wounding another, and sentenced to 15 years in the penitentiary. The assault grew out of the same circumstances as appear in the case of Helton v. Commonwealth, Ky., 244 S.W.2d 762, this day decided. The principal questions raised on this appeal are identical with those raised in the Helton case, and our conclusions in this case are the same as those appearing in that opinion.
The defendant was indicted with Helton and Clarence “Pretty Boy” Floyd upon the charge of maliciously assaulting and wounding Joe Blanton with a deadly weapon with the intent to kill him. There is testimony that Johnson assaulted Walter Evans, Robert Evans, Joe Ferguson and Douglas Blair, but we find no reference to any assault by Johnson upon Joe Blanton as charged in the indictment. It might be said that the evidence was sufficient to convict Johnson as an aider and abettor or member of a conspiracy, but the error in the other instructions must be deemed prejudicial.
The judgment is reversed.